Bellows, J.
We are of the opinion, that the judgment in this case could not be impeached by the defendant in this proceeding, even if the administrator of Samuel Prescott was erroneously admitted to defend; but the error should have been taken advantage of by proceedings directly instituted for that purpose — either by the summary proceedings of a bill of exceptions, or by writ of error — the latter, however, not being applicable where resort might be had to the former. Nichols v. Smith, *27026 N. H. 298; Peebles v. Rand, 43 N. H. 337; Flanders v. Bank, 43 N. H. 383.
Therefore, as the judgment must be taken to be valid, as the case now stands, there must be

Judgment for the plaintiff .